IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: MODIFICATION OF THE:                    NO: 414
MAGISTERIAL DISTRICTS WITHIN                   MAGISTERIAL RULES DOCKET
THE 7th JUDICIAL DISTRICT OF
THE: COMMONWEALTH OF
PENNSYLVANIA


                                         ORDER

PER CURIAM

       AND NOW, this 21st day of April, 2017, upon consideration of the Request of the
President Judge of Seventh Judicial District (Bucks County) to eliminate Magisterial
Districts 7-2-03 and 7-1-06 and realign Magisterial Districts 7-1-07, 7-2-05 and 7-2-08 of
the Seventh Judicial District (Bucks County) of the Commonwealth of Pennsylvania, it is
hereby ORDERED AND DECREED that the Request is granted. This Order is effective
January 1, 2018. The judgeships for Magisterial Districts 7-2-03 and 7-1-06 shall not
appear on the ballot for the 2017 municipal election. The Order of April 24, 2013 and
Amended Order of July 3, 2013, shall remain in effect in all other respects.

       The realigned Magisterial Districts shall be as follows:



Magisterial District 07-1-07                    Hulmeville Borough
Magisterial District Judge Daniel E.            Langhorne Borough
Baranoski                                       Langhorne Manor Borough
                                                Penndel Borough
                                                Lower Southampton Township
                                                Middletown Township (Voting Districts
                                                Lower 1, 2, and 13; Upper 2 & 4)
Magisterial District 07-2-05                 Quakertown Borough
Vacant                                       Richlandtown Borough
                                             Trumbauersville Borough East
                                             East Rockhill Township
                                             Milford Township
                                             Richland Township
                                             West Rockhill Township


Magisterial District 07-2-08 Magisterial     Chalfont Borough
District Judge Regina Armitage-Smith         New Britain Borough
                                             Perkasie Borough
                                             Sellersville Borough
                                             Silverdale Borough
                                             Telford Borough
                                             Hilltown Township
                                             New Britain Township




                                           -2-